 In theMatter Of UNITED AIRCRAFT CORPORATION,PRATT & WHITNEYAIRCRAFT DIVISION(EAST HARTFORD AND PACKARD PLANTS)'andINTERNATIONAL ASSOCIATION OF MACHINISTS,A. F. L.Case No. 1-R-2194.Decided Janasary 0, 1945Mr. Alfred H. Lurndborg,of Hartford, Conn., for the Company.Messrs. Harold F. ReardonandDalvid Clydesdale,of Boston, Mass.,for the A. F. L.Messrs. Benjamin RubensteinandStephen J. Rerzsen,of New YorkCity, for the C. I. O.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,A. F. L., herein called the A. F. L., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof United Aircraft Corporation, Pratt & Whitney Aircraft Division(East Hartford and Packard Plants), East Hartford, Connecticut,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John W.Coddaire, Trial Examiner. Said hearing was held at Hartford, Con-necticut, on December 28, 1944.The Company, the A. F. L., andInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America, UAW-CIO, herein called the C. I. 0.,appeared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the hearing, the Company, andthe C. I. O. moved to dismiss the petition.The Trial Examinerreferred the motion to the Board for determination.For reasonshereinafter appearing, the motion is denied.2The Trial Examiner'sIAt the hearing the A. F. L. requestedthat the pleadings be amended to set forth theCompany's name as above.2Among itsarguments for dismissal,the CI.0 urged that the name of the Companyin the petition as filed did not mentionthe Packard plant, althoughthe unit describedtherein specifically included Packard plant employees.We find no merit in this contention.60 N. L.R. B., No. 38.,190 UNITED AIRCRAFT CORPORATION191rulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board. Subsequent to the hearing, the C. I. O. movedto correct the record with respect to certain minor details.The motionis granted and the record is corrected accordingly.3Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Aircraft Corporation, Pratt & Whitney Aircraft Division,is engaged in the manufacture of airplane engines at several plants inthe State of Connecticut and Massachusetts.This proceeding solelyconcerns the Company's employees at its East Hartford, Packard, and4CO" plants, all located in the State of Connecticut.United AircraftCorporation, through its various divisions, makes monthly purchasesof raw materials valued in excess of $1,000,000.More than 90 percentof these monthly purchases is shipped to the Company within the Stateof Connecticut from points outside that State.More than 98 percentof the products manufactured by the Company within the State ofConnecticut is shipped to points outside that State.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, UAW-CIO, affiliated with the, Con-gress of Industrial Organizations, is a labor organization admittingto membership employees-of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the A. F. L. asthe exclusive bargaining representative of certain of its employeesuntil the A. F. L. has been certified by the Board in an appropriateunit.IIn a letter addressed to the Board, the A F L replied to the motion but did notspecifically object.In any event,the corrections are neither substantial nor material tothe issues involved. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L. represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7.) of the Act.IV. THE APPROPRIATE UNITUnited Aircraft Corporation operates four divisions, each of whichmanufactures airplanes and airplane parts. Its Pratt & Whitney Air-craft Division, which manufactures airplane engines, embraces sevenplants located at different points in Connecticut and Massachusetts.The oldest and principal plant in the division is located at East Hart-ford, Connecticut, and is known as the East.Hartford plants ThePackard plant, engaged in manufacturing pistons, and plant "0",operating as a master crib of all supplies and fixtures for the EastHartford plant, are separate plants of the Pratt & Whitney AircraftDivision, and are located in the city of Hartford, Connecticut.The A. F. L. contends that all production and maintenance employeesof the East Hartford, Packard, and "0" plants, subject to certain speci-fied exclusions, constitute a unit appropriate for collective bargainingpurposes.The Company maintains that the operations of these plantsare so closely integrated with the operations of the entire Pratt &Whitney Aircraft Division that the unit sought by the A. F. L. is in-appropriate and that the petition should therefore be dismissed. Italso urges that, in view of prior determinations of appropriate bar-gaining units within the Pratt & Whitney Aircraft Division," theBoard may not now join the employees of the East Hartford, Packard,and "O" plants in a single unit. The C. I. O. agrees with the Companythat the unit sought is inappropriate, but does not state what, in itsopinion, should be the scope of an appropriate unit in this proceeding.4 The Field Examiner reported that the A F L submitted 5,985 application and authori-zation cards and that there are 14.750 employees in the unit sought by the A. F LTheTrial Examiner stated that at the hearing the C I 0 submitted a large number of officialapplications for membershipOn the grounds that the cards submitted had not been checked against the Company'spay roll, the Company objected to the admission into evidence of the Field-Examiner'sreport and the C I O. moved to dismiss the petitionThe Company refused to send itspay roll to the Board's Regional Office at Boston for a card checkThe C I 0 also re-quested a subpoena to examine the Field Examiner concerning the data appearing on thecardsThe `Trial Examiner overruled the Company's objection and denied the C I 0 'srequestWe have already affirmed the Trial Examiner's rulings and we hereby deny themotion of the C I O. The report of a Board agent embodying the results of his investiga-tion of the proof of substantial representation submitted is not subject to direct or collateralattack at the hearing,sincethe requirement of such proof is but an administrative expedientadopted to enable the Board to determine for itself whether or not further proceedings arewarrantedSeeMatter of Buffalo Arms Corporation,57 N L R B 15605The Company's Hartford airport constitutes a part of the East Hartford plant.6 Seefootnotes 7 and8, infra. UNITED AIRCRAFT CORPORATION193Both the Company and the C. I. O. state that, should the Board rejecttheir contentions,the A.F. L.'s position concerning-the compositionof the unit is acceptable to them.The Packard plant was established in May 1942, pursuant to ordersfrom the. United States Navy Department, directing that several pro-duction departments of the Pratt & Whitney Aircraft Division be re-moved from the East Hartford plant and placed in separate and distantlocalities in order, by means of such dispersal,to limit any damage thatmight be caused by possible enemy bombings. The engine cylinderdepartment was moved to Southington, Connecticut; the crankcase de-partment to Willimantic, Connecticut; the connecting rod departmentto Longmeadow, Massachusetts;the rocker,rocker arms,adjustingscrew, tappet guide, and tube departments to Buckland, Connecticut;and the piston department was moved to the Packard plant at Hart-ford.The Company states that the operations now conducted at thePackard plant are temporary and will be discontinued when the con-ditions that prompted their inception cease, to exist.A number ofdepartments of the Pratt & Whitney Aircraft Division were kept atthe Company,s principal plant at East Hartford.The productionschedules and labor relations policies for all the plants in the divisionare determined by a central management located at East Hartford,and all engine parts produced at the various plants are delivered toEast Hartford for final assembly into airplane engines.The Com-pany maintains a division-wide seniority plant.The Packard plant is about 5 miles,and plant"0" about 4 milesdistant from the East Hartford plant.The remaining plants in thedivision are further removed from the Company's central plant, insome instances as much as 25 miles and more. A divisional superin-tendent is in complete charge of all production operations at the Pack-ard plant while the employees at plant "0" work under a plant super-visor, and constitute part of the materials department of the EastHartford plant.Plant "0" is virtually a warehouse, functioning as astorage building for the East Hartford plant, from which orders arereceived for supplies and fixtures.The East Hartford plant presentlyemploys 14,573 employees, the Packard plant 299 employees, and plant"0" about 50 or 60 employees.Employees of plant"0" and the Pack-ard plant are on the East Hardford plant pay roll. The Company'spersonnel director testified that there has been a greater interchange ofemployees between the Packard plant and the East Hartford plantthan between the other plants and East Hartford, and that machineryis transferred back and forth between these plants every clay.Headded that, with respect to some of its functions, the Packard plantismore closely related to the East Hartford plant than some of theother plants.Considering the functional independence of some of theother plants of the Pratt & Whitney Aircraft Division, we have al-628563-45-vol 60] 4 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDready found that the hourly rated employees of the Southington plantand the production and maintenance employees of the Bucklandplant 8 constitute separate appropriate units for collective bargainingpurposes apart from the remainder of the employees of the division.International Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, Local 535, C. I. 0., has been certifiedas the bargaining representative of the hourly rated employees of theSouthington plant,' and the International Association of Machinists,A. F. L., the petitioner herein, has been certified as the bargainingrepresentative of the production and maintenance, employees of theBuckland plant.10In the light of all the foregoing facts and in view of the functionalrelationship between the plants sought by the A. F. L. and the degreeof their independence from the other plants in the division, the pres-ence of different labor organizations among the employees of thedivision, and the apparent divergent interests of such employees asevidenced by their selection of different bargaining agents, we are ofthe opinion that the production and maintenance employees of theCompany at its East Hartford, Packard, and "0" plants, subject tothe exclusions set forth below, constitute a unit appropriate for col-lective bargaining purposes.We find that all production and maintenance it employees of theCompany at its East Hartford, Packard, and "0" plants, includinginspectors, line checkers, crib attendants, material handlers, factoryclerks, and working-group leaders, but excluding timekeepers, engi-neering and technical employees, laboratory technicians, foremen'sclerks, salaried office and clerical employees, medical department em-ployees, first-aid employees, plant protection employees,12 executives,plant superintendents, division superintendents, general foremen,foremen, assistant foremen, group leaders, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct.131Matter of United Aircraft Corporation,Pratt it Whitney Aircraft Division(SouthingtonPlant),58 N L.RB. 967. ,8Matter of United Aircraft Corporation,Pratt it Whitney Aircraft Division(BucklandPlant),59 N. L R B 6069 Certification issued December 9, 194410Certification issued December 29, 194411Among the maintenance employees is a group of outside truck drivers whom the partiesalso agree to include12Among the plant protection employees is a group of fire protection employees whomthe parties also agree to exclude.13This unit is substantially the same as that found appropriate by the Board at theCompany's Southington plant. See footnote 7,supra. UNITED AIRCRAFT CORPORATIONV.THEDETERMINATION OF REPRESENTATIVES195We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were- employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United AircraftCorporation, Pratt & Whitney Aircraft Division (East Hartford andPackard Plants), East Hartford, Connecticut, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill br on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by International Association of Machinists, A. F. L., or byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of -America, UAW-CIO, for the purposes ofcollective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.